GLADNEY, Judge.
Plaintiffs herein have appealed from a judgment dissolving a writ of attachment under which realty was seized that was described as the property of Simon Zuna-mon, a resident of Chicago, Illinois.
This, an action of revindication, was instituted for the purpose of annulling a sale of timber on the ground of lesion beyond moiety. Plaintiffs also sought damages and attorney’s fees and for the purpose of obtaining jurisdiction rationae personae, caused the issuance of the writ. Appellants concede the property attached was not owned by the defendant. Thus, it is clear that the motion to dissolve the writ of attachment was properly sustained, and there is no error in the judgment complained of, which is supported by Article 9 of the Code of Civil Procedure. It reads:
"A court which is otherwise competent under the laws of this state has jurisdiction to render a money judgment against a nonresident not subject personally to the jurisdiction of the court only if the action is commenced by an attachment of his property in this state. Unless the nonresident subjects himself *399personally to the jurisdiction of the court, the judgment may be executed only against the property attached.” [LSA-C.C.P. Art. 9]
No other issue is presented on this appeal, and accordingly, the case is remanded to the Sixth Judicial District Court for the Parish of Tensas for the purpose of further proceedings consistent with this decree.
Affirmed at appellants’ cost.